

117 SRES 30 ATS: To amend S. Res. 458 of the Ninety-eighth Congress, as amended.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 30IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONTo amend S. Res. 458 of the Ninety-eighth Congress, as amended.1.Pay of staff of the Sergeant at Arms and Doorkeeper of the Senate and the Secretary of the Senate displaced by a change in leadershipSection 6(a) of Senate Resolution 458 (98th Congress), agreed to October 4, 1984, is amended—(1)in paragraph (3)(A)—(A)in clause (i), by striking or at the end; (B)in clause (ii), by adding or at the end; and(C)by adding at the end the following:(iii)of— (I)the Sergeant at Arms and Doorkeeper of the Senate, or (II)the Secretary of the Senate,; and(2)in paragraph (4)—(A)in subparagraph (A)—(i)in clause (i), by striking and at the end; and(ii)in clause (ii), by striking and at the end; and(iii)by adding at the end the following: (iii)in the case of employment described in paragraph (3)(A)(iii)(I), a change in the individual occupying the position of Sergeant at Arms and Doorkeeper of the Senate, or(iv)in the case of employment described in paragraph (3)(A)(iii)(II), a change in the individual occupying the position of Secretary of the Senate, and; and(B)in subparagraph (B)—(i)by striking or the Senator and inserting the Senator; and(ii)by inserting the Sergeant at Arms and Doorkeeper of the Senate, or the Secretary of the Senate, after expiring,.